COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Pius Okafor, John Okafor, Jenny Ogadi, Nelson Ilodigwe, Sylvester
                          Arubaleze, and Anambra State Community in Houston V. Anambra
                          State Community, Houston

Appellate case number:    01-12-00562-CV

Trial court case number: 2010-76740

Trial court:              295th District Court of Harris County

Date motion filed:        September 13, 2013

Party filing motion:      Appellee

       It is ordered that the motion for rehearing is   DENIED    GRANTED.


Judge’s signature: /s/ Michael Massengale________________________
                          Acting individually    Acting for the Court

Panel consists of: Justices Jennings, Bland, and Massengale


Date: September 24, 2013